DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 6/9/2021, the applicant has submitted an amendment, filed 8/23/2021, amending claims 1, 3, 8, and 9, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Chang et al. (US 2013/0109353) mandated by the latest amendments and for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented with each argument presented in a given ¶ to be followed by one or more ¶’s of respective examiner’s responses. Items highlighted in bold serve to emphasize specific points by the examiner. It should however be noted that since it was determined that the latest amendments failed to overcome prior art of record, in alternate the examiner on 11/9/2021 proposed an examiner’s amendment to help expedite prosecution and bring the case into condition for allowance. Unfortunately no 
Following a broad overview of the latest amendments on page 6 ¶ 1, the remainder of pages 6-7 discuss the previous 112(a) rejections.
Due to the latest amendments the said rejections are overcome.
Page 8 and page 9 ¶’s 1-3 mainly provide broad overviews of the primary reference Ruppert and the previous office action without any arguments.
On page 9 ¶ 4 it is recited: “A review of Ruppert fails to reveal any disclosure of the circuitry of the copier 10 converting the received specific text instruction information from a remote server into specific operation execution information …”. This line of reasoning pertaining to the same limitation versus Ruppert is continued into the last ¶ of page 9. 
Respectfully for this feature, the office action relied on the secondary reference Matysiak et al. and NOT Ruppert: Please see the office action page 9 last ¶, where it is quoted from Matysiak et al. Abstract: “receiving from the one or more servers” “one or more entities or intents” (e.g. “print” job in a “copier” (¶ 0059 2nd column lines 2-3)) “related to the text” “message” (in a specific text) “based on the processing of the text data”. For more details please visit the new or the old office action.
The entire page 10 and most of page 11 and even page 12 first ¶, provide broad overviews of Matysiak et al. by quoting paragraphs that had never been used in the 
Please visit two ¶’s before for the response. Unfortunately nothing in these arguments has addressed the office action and the specific location of prior art used for each given limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding dependent claims 2, 6, 7, 10 and 11 on pages 12-13, they are asserted to be “allowable for their dependency on their base claim”.
Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.

The said rejections are thus maintained, and indeed the latest amendments in the co-pending application claim 1 correspond to the amendment in claim 3 of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert (US Patent 6,253,184), and further in view of Matysiak et al. (US 2019/0306341)

Regarding claim 1, Ruppert does teach an information processing apparatus comprising circuitry (Title, Abstract; e.g.: Abstract sentence 2: “An electrical circuit stores a plurality of English language inventory human voice commands and a plurality of machine voice responses”)
configured to:
acquire audio information to be used for executing an information processing capability of a target apparatus (Col. 5 lines 3+: “the copying machine” (a target 
recognize the audio information (Col. 4 lines 60+: “comparing” “said” “voice command with each of the inventory human voice commands” “until a match is found” (a “match” (recognition) of “voice command” (the audio information));
receive specific instruction information corresponding to the acquired audio information that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Col. 4 lines 15+: “to respond to” “audible human command” (corresponding to the acquired audio information) “set interactively so as to converge on a desired action set for carrying out a copier task” (a job type specified) “such as copying a set of originals with a desired quantity” (a job setting value specified) “sort, magnification, collation and other copy variables” (examples of specific instructions directed at the target apparatus by e.g. the “voice command” or “audible human command” (audio information) recognition));
convert the received specific instruction information into specific operation execution information described in an information format interpretable by the target apparatus based on the job type and job setting value included in the specific instruction information (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response 
transmit the specific operation execution information from the information processing apparatus to the target apparatus (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command” (by aid of the “electrical circuit” (information processing apparatus) responsible for the “human voice commands” (Abstract)) “activating the various parts of the copier” (is inputted the specific operation execution information so it can “activat[e]” the various parts of the copier”)).
Ruppert does not specifically disclose:
Target apparatus is a remote target apparatus;
Transmit audio data representing the audio information to at least one remote server;
Receive specific text instruction information from the at least one remote server that includes a job type and a job setting value indicating specific information processing 
Transmit the specific operation execution information to the remote target apparatus.
Matysiak et al. do teach:
Target apparatus is a remote target apparatus (the “Multi-Function Printer” (target apparatus) as shown in Fig. 3 is remote from the location where a user can send operational command via his mobile terminal “108” as shown in Fig. 3 and they communicate via the “Network” “110”);
Transmit audio data representing the audio information to at least one remote server (Abstract lines 2-8 regarding “controlling” “of a Multi-Function Printer” (the target apparatus): “receiving a text or voice message” (audio data representing e.g. a print job (representing the audio information)) “expressed in natural language and received” (transmitted to) “by the one or more servers” (to at least one remote server) “from a mobile device of the user of the MFP”); 
Receive specific text instruction information corresponding to the acquired audio information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Abstract lines 8+: “receiving” (receiving) “from the one or more servers” (from the at least one nd column lines 2-3)) “related to the text” (in specific text instruction) “or voice message” (corresponding to acquired audio information) “based on processing of the text data or audio data” (based on a recognition result of the acquired audio information) “by the one or more servers”);
Transmit the specific operation execution information to the remote target apparatus (page 10 column 1 lines 16+: “the MFP” (the remote target apparatus) “receives” (is transmitted) “the natural language text or voice message” (specific operation execution information) “forwarded from the one or more servers executing the first service”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network functionality of the “MFP” printer of Matysiak et al. into the printer “copier” of Ruppert, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ruppert to use “cloud services” “for supporting access to functions of” his “printer” as disclosed in Matysiak et al. ¶ 0010 and thus enable a user to remotely access his voice enabled printer.


The method comprising:
acquiring audio information to be used for executing an information processing capability of a target apparatus (Col. 5 lines 3+: “the copying machine” (a target apparatus) “in response to each action-request human voice command” (in response to an audio information being acquired) “activating the various parts of the copier” (to execute by processing audio (information))); 
recognizing the audio information (Col. 4 lines 60+: “comparing” “said” “voice command with each of the inventory human voice commands” “until a match is found” (a “match” (recognition) of “voice command” (the audio information));
receiving specific instruction information corresponding to the acquired audio information that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Col. 4 lines 15+: “to respond to” “audible human command set interactively so as to converge on a desired action set for carrying out a copier task” (a job type specified) “such as copying a set of originals with a desired quantity” (a job setting value specified) “sort, magnification, collation and other copy 
converting the received specific instruction information into specific operation execution information described in an information format interpretable by the target apparatus based on the job type and the job setting value included in the specific instruction information (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command” (in response to each “human command” (specific instruction e.g. “copier task” (Col. 4 line 18 (job type)) and “copying” “desired quantity” (job setting value))) “activating the various parts of the copier” (results in a specific operation execution information), and in so doing it does so according to Col. 5 line 9 in a “select[ed]” “human language” (a format interpretable by the copier)), and
transmitting the specific operation execution information to the target apparatus (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command activating the various parts of the copier” (is inputted the specific operation execution information so it can “activat[e]” the various parts of the copier”)).
Ruppert does not specifically disclose:
Target apparatus is a remote target apparatus;
corresponding to audio information to at least one remote server;
Receiving specific text instruction information corresponding to the acquired audio information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information.
Transmitting the specific operation execution information to the remote target apparatus.
Matysiak et al. do teach:
Target apparatus is a remote target apparatus (the “Multi-Function Printer” (target apparatus) as shown in Fig. 3 is remote from the location where a user can send operational command via his mobile terminal “108” as shown in Fig. 3 and they communicate via the “Network” “110”);
Transmitting audio data corresponding to audio information to at least one remote server (Abstract lines 2-8 regarding “controlling” “of a Multi-Function Printer” (the target apparatus): “receiving a text or voice message” (audio data corresponding to e.g. printing (audio information)) “expressed in natural language and received” (transmitted to) “by the one or more servers” (at least one remote server) “from a mobile device of the user of the MFP”); 
Receiving specific text instruction information corresponding to the acquired audio information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Abstract lines 8+: “receiving” (receiving) “from the one or more servers” (from the at least one remote server) “one or more entities or intents” (e.g. a print job type or setting because “intent can be” “print” “and an entity might be” “Document1” (¶ 0059 2nd column lines 2-3)) “related to the text” (in specific text instruction corresponding to) “or voice message” (acquired audio information) “based on processing of the text data or audio data” (based on a recognition result of the acquired audio information) “by the one or more servers”);
Transmitting the specific operation execution information to the remote target apparatus (page 10 column 1 lines 16+: “the MFP” (the remote target apparatus) “receives” (is transmitted) “the natural language text or voice message” (specific operation execution information) “forwarded from the one or more servers executing the first service”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network functionality of the “MFP” printer of Matysiak et al. into the printer “copier” of Ruppert, would enable the combined systems and their associated methods to perform in combination as they 

Regarding claim 9, Ruppert does teach a non-transitory computer readable storage medium storing one or more instructions that, when performed by one or more processors, cause the one or more processors to execute a method of processing information (Col. 5 lines 20-26: “In accordance with the foregoing the present invention further comprises a means for generating each audible message corresponding to each selected machine voice response in the selected non-English language” (an information processing) “as may be achieved by a logic program” (by instructions) “in any common computer system” (run on the computer CPU using its memory and storage medium) “and is preferably a part of the program 100, i.e. implemented in software”)
the method comprising:
acquiring audio information to be used for executing an information processing capability of a target apparatus (Col. 5 lines 3+: “the copying machine” (a target apparatus) “in response to each action-request human voice command” (in response to an audio information being acquired) “activating the various parts of the copier” (to execute by processing audio (information)))); 

receiving specific instruction information corresponding to the acquired audio information that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Col. 4 lines 15+: “to respond to” “audible human command set interactively so as to converge on a desired action set for carrying out a copier task” (a job type specified) “such as copying a set of originals with a desired quantity” (a job setting value specified) “sort, magnification, collation and other copy variables” (examples of specific instructions directed at the target apparatus by e.g. the “voice command” or “audible human command” (audio information corresponding to the instructions) recognition));
converting the received specific instruction information into specific operation execution information described in an information format interpretable by the target apparatus based on the job type and the job setting value included in the specific instruction  information (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command” (in response to each “human command” (specific instruction e.g. “copier task” (Col. 4 line 18 (job type)) and “copying” “desired quantity” (job setting value))) “activating the various parts of the 
transmitting the specific operation execution information to the target apparatus (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command activating the various parts of the copier” (is inputted the specific operation execution information so it can “activat[e]” the various parts of the copier”)).
Ruppert does not specifically disclose:
Target apparatus is a remote target apparatus;
Transmitting audio data representing the audio information to at least one remote server;
Receiving specific text instruction information corresponding to the acquired audio information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information.
Transmitting the specific operation execution information to the remote target apparatus.
Matysiak et al. do teach:

Transmitting audio data representing the audio information to at least one remote server (Abstract lines 2-8 regarding “controlling” “of a Multi-Function Printer” (the target apparatus): “receiving a text or voice message” (audio data corresponding to e.g. a print job (audio information)) “expressed in natural language and received” (transmitted to) “by the one or more servers” (to at least one remote server) “from a mobile device of the user of the MFP”); 
Receiving specific text instruction information corresponding to the acquired audio information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Abstract lines 8+: “receiving” (receiving) “from the one or more servers” (from the at least one remote server) “one or more entities or intents” (e.g. a print job type or setting because “intent can be” “print” “and an entity might be” “Document1” (¶ 0059 2nd column lines 2-3)) “related to the text” (in specific text instruction) “or voice message” (corresponding to the acquired audio information) “based on processing of the text data 
Transmitting the specific operation execution information to the remote target apparatus (page 10 column 1 lines 16+: “the MFP” (the remote target apparatus) “receives” (is transmitted) “the natural language text or voice message” (specific operation execution information) “forwarded from the one or more servers executing the first service”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network functionality of the “MFP” printer of Matysiak et al. into the printer “copier” of Ruppert, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ruppert to use “cloud services” “for supporting access to functions of” his “printer” as disclosed in Matysiak et al. ¶ 0010 and thus enable a user to remotely access his voice enabled printer.


Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Matysiak et al., and further in view of Sawano et al. (US 2007/0061150).
Regarding claim 2, Ruppert in view of Matysiak et al. do not specifically disclose the information processing apparatus according to claim 1, 

Sawano et al. do teach the information processing apparatus according to claim 1 (¶ 0035 sentence 1: “the image forming apparatus” (a copying machine apparatus) “in which secure print is performed in the voice input mode” (which responds to input voice commands)), 
wherein the circuitry converts the audio information into text information (¶ 0077 sentence before last: “voice converted to text data” (converting audio into text information) “is recognized by the CPU 2001 as a specific operation instruction and is executed”), 
and wherein the circuitry obtains the specific text instruction information from the text information (¶ 0077 sentence before last: “voice converted to text data” (converting audio into text information) “is recognized by the CPU 2001” (obtained by the circuitry) “as a specific operation instruction and is executed” (to obtain a specific instruction, e.g., ¶ 0140 line 11 “process is “copy” “send” “print”)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate “the voice recognition unit 2009” of Sawano et al. which can “convert” “voice” into “text” (Sawano et al. ¶ 0138) into the “voice recognition” (Col. 3 line 55) of Ruppert in Ruppert in view of Matysiak et 

Regarding claim 6, Ruppert in view of Matysiak et al. do not specifically disclose the information processing apparatus according to claim 1, wherein the circuitry obtains print target information instructed by the specific instruction information from a memory, and
wherein the circuitry outputs the detected print target information to the target apparatus together with the specific operation execution information.
Sawano et al. do teach:
wherein the circuitry obtains print target information instructed by the specific instruction information from a memory (¶ 0042 sentence 2: “the system controller 30 performs control so that the image data” (print target information stored in) “read by the scanner unit 10 is stored in the memory” (a memory; i.e., therefore the “image data” (print target information) can be read from the memory by a specific instruction or command)), and
wherein the circuitry outputs the detected print target information to the target apparatus together with the specific operation execution information (¶ 0042 sentence 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of storing in memory of image data of the copier of Sawano et al. into the copier of Ruppert in Ruppert in view of Matysiak et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Rupport in view of Matysiak et al. to use his copier for “documents transferred electronically” as required in Ruppert Col. 5 lines 47-48.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Matysiak et al., and further in view of Mahoney et al. (US Patent 6,865,284).
Regarding claim 7, Ruppert in view of Matysiak et al. do not specifically disclose the information processing apparatus according to claim 1, wherein the circuitry outputs, together with the specific operation execution information, an electronic mail 
Mahoney et al. do teach the information processing apparatus according to claim 1, wherein the circuitry outputs, together with the specific operation execution information, an electronic mail address used as a transmission destination of image information generated by the target apparatus (Abstract line 5: “image capture device” (a copier or the target apparatus) “captures an image of [a] hardcopy document” (generates an image information); Col. 5 lines 20+: “transferring” (transmitting) “the image” (the image information) “to a specific location” “or attaching the image file to an electronic mail” (using an electronic mail address) “and sending the image to a specified recipient” (to a transmission destination); Col. 5 lines 55+: “the decoder 130 could be programmed so that the electronic document” “is retrieved and displayed on a display device” (specific operation execution information could be applied on the image file as well)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of managing images by e.g. sending them via electronic mail of Mahoney et al. into the “copier” of Ruppert in Ruppert in view of Matysiak et al.  would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Rupprt in view of Matysiak et al. to send the “electronic document” .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Matysiak et al., and further in view of Burke et al. (US 2006/0009980).
Regarding claim 10, Ruppert in view of Matysiak et al. do not specifically disclose the information processing apparatus according to claim 1, wherein the circuitry of the information processing apparatus transmits audio data of the acquired audio information to the at least one remote server and transmits and audio-to-text conversion request to the at least one remote server.
Burke et al. do teach the information processing apparatus according to claim 1, wherein the circuitry of the information processing apparatus transmits audio data of the acquired audio information to the at least one remote server and transmits and audio-to-text conversion request to the at least one remote server (in processing “voice or speech command” (¶ 0036), according to ¶ 0059 lines 8+: “the embedded recognizer on mobile device” (an information processing apparatus by aid of its circuitry) “is executed first” “If the output confidence score is below a preset threshold, the recognition task” (has an audio to text conversion request) “is allocated” (transmitted) “to server 108 recognizer” (to a remote server); i.e., ¶ 0056 line 6 above ¶ 0057 teach: 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “server” “recognizer” of Burke et al. into the cloud-based services of Matysiak et al. in Ruppert in view of Matysiak et al.  would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ruppert in view of Matysiak et al. to “correct” “recognition” of “voice command” performed in Ruppert “when” the latter “recognition” “result is incorrect” as disclosed in Burke et al. ¶ 0056 last 6 lines.

Claim 3-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Matysiak et al., and further in view of Chang et al. (US 2013/0109353).

Regarding claim 3, Ruppert does teach the information processing apparatus according to claim 1, 
wherein the circuitry detects information processing capability of the target apparatus (Abstract sentence 2: “An electrical circuit” (the circuit) “stores a plurality of English language inventory human voice commands and a plurality of machine voice 
wherein the circuitry generates modification information to be used for prompting a modification of the specific instruction information indicating the specific information processing so that the specific information processing indicated by the specific instruction information is executable at the target apparatus using the detected information processing capability of the target apparatus (Col. 7 lines 1+: “If” “individual does not speak English” “a request for language is made” “such as” “state your language of choice” (prompt by the system for a modification information to enable execution of commands using the detected information for the target apparatus); or Col. 6 lines 34-36: “copier” “produces an audible phrase “I am ready what is your code”” Col. 6 lines 48+: “If the code is not matched, a machine audible is produced” “sorry the name is not recognized, please repeat it” (outputting an instruction if input of specific information requires modification in order to become executable at the target apparatus)), 
and
wherein the circuitry outputs a message for prompting the modification of the specific instruction information based on the generated modification information (Col. 7 lines 1+: “state your language of choice” is a verbal or audio message outputted by the “copier” (target apparatus) prompting modification of the input voice commands or 
Ruppert in view of Matysiak et al. do not specifically disclose:
Wherein the circuitry detects information processing capability of the target apparatus including identifying the target apparatus and available print job capabilities of the target apparatus.
Chang et al. do teach:
Wherein the circuitry detects information processing capability of the target apparatus including identifying the target apparatus and available print job capabilities of the target apparatus (¶ 0064: “After” “output manager 308 in information apparatus 100” (a circuitry in e.g. a mobile device) “identifies” (identifying) “the components” “necessary to enable output or” “printing” (a target apparatus for a print job capability from e.g. according to ¶ 0065 “output device 140” (which as Fig. 1 shows comprises a remote printer)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of “voice commands” directed at “an output device” of Chang et al. into those of “speech command” into “Multi-Function Printer” of Matysiak et al.  in Ruppert in view of 

Regarding claim 4, Ruppert does teach the information processing apparatus according to claim 3, further comprising:
an interface configured to connect with a microphone and a speaker (Abstract lines 5-6: “a microphone receives each action-request human voice command” (interface connected to a microphone); Col. 7 lines 3+: “a request for language is made by a machine audible” (requires a speaker) “such as “State your language of choice””), 
wherein the circuitry acquires the audio information from the microphone via the interface, and outputs audio of the message for prompting the modification of the specific instruction information from the speaker via the interface (Abstract lines 5-6: “a microphone receives each action-request human voice command” (interface connected to the microphone to acquire the ”voice command” (audio information)); Col. 7 lines 3+: “a request for language is made by a machine audible” (outputting by the  

Regarding claim 5, Ruppert does teach the information processing apparatus according to claim 3, wherein the circuitry determines whether the specific instruction information is insufficient for operating the target apparatus (all “voice commands” (specific instructions) require a “security code” (Col. 6 lines 16-17), which is in effect part of the command; Col. 6 lines 48+: “If the code is not matched, a machine audible is produced” “sorry the name is not recognized, please repeat it” (it is determined that a specific instruction information is insufficient for operating the target apparatus)),
wherein the circuitry outputs an instruction for prompting an input of the specific instruction information determined to be insufficient (Col. 6 lines 48+: “If the code is not matched, a machine audible is produced” “sorry the name is not recognized, please repeat it” (an output of an instruction prompting the user to input the specific instruction information which had been determined insufficient)), and
wherein, in response to an input of all of the specific instruction information required for operating the target apparatus, the circuitry confirms the input of all of the specific instruction information required for operating the target apparatus, converts the specific instruction information to the specific operation execution information for operating the target apparatus, and outputs the specific operation 

Regarding claim 11, Ruppert in view of Matysiak et al. do not specifically disclose the information processing apparatus according to claim 3, wherein the circuitry acquires information indicating a type and a function of the remote target apparatus for which communication has been established.
Chang et al. do teach the information processing apparatus according to claim 3, wherein the circuitry acquires information indicating a type and a function of the remote target apparatus for which communication has been established (Abstract last sentence: “issue voice command” (acquire information) “for the smart phone” (by a circuitry) “to stream, send, plug, print” (pertaining to a function and type of) “at an output device” (e.g. a remote “printer” (a remote target apparatus), because according to ¶ 0082 sentence 2: “typical example of output device” “may be a printer”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of “voice .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



16/351,929
1.    An information processing apparatus comprising circuitry configured to:

acquire audio information to be used for operating a target apparatus; recognize the audio information;

obtain specific instruction information indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information;


specific operation execution information described in an information format interpretable by the target apparatus, and





output the specific operation execution information to the target apparatus.


Claim 3: wherein the circuitry detects information processing capability of the target apparatus including identifying the target apparatus and available print job capabilities of the target apparatus,

1.    An information processing system comprising: first circuitry; and
second circuitry,

the first circuitry being configured to


generate a processing command by analyzing audio data received from a voice input device, and



the second circuitry being configured to
generate an execution command in response to the instruction from the first
circuitry, and

transmit the execution command to the information processing apparatus to instruct the information processing apparatus to execute processing of the process data.

Determine, by accessing the information stored in the memory, a particular information processing apparatus associated with the particular identification information,



Target apparatus is a remote target apparatus;
Transmit audio data representing the audio information to at least one remote server;
Receive specific text instruction information corresponding to the acquired audio information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information.
Transmit the specific operation execution information to the remote target apparatus.
Matysiak et al. do teach:
Target apparatus is a remote target apparatus (the “Multi-Function Printer” (target apparatus) as shown in Fig. 3 is remote from the location where a user can send operational command via his mobile terminal “108” as shown in Fig. 3 and they communicate via the “Network” “110”);
Transmit audio data representing the audio information to at least one remote server (Abstract lines 2-8 regarding “controlling” “of a Multi-Function Printer” (the target apparatus): “receiving a text or voice message” (audio data representing e.g. print job (audio information)) “expressed in natural language and received” (transmitted to) 
Receive specific text instruction information corresponding to the acquired audio information  from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Abstract lines 8+: “receiving” (receiving) “from the one or more servers” (from the at least one remote server) “one or more entities or intents” (e.g. a print job type or setting because “intent can be” “print” “and an entity might be” “Document1” (¶ 0059 2nd column lines 2-3)) “related to the text” (in specific text instruction) “or voice message” (corresponding to the acquired audio information) “based on processing of the text data or audio data” (based on a recognition result of the acquired audio information) “by the one or more servers”);
Transmit the specific operation execution information to the remote target apparatus (page 10 column 1 lines 16+: “the MFP” (the remote target apparatus) “receives” (is transmitted) “the natural language text or voice message” (specific operation execution information) “forwarded from the one or more servers executing the first service”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network functionality of 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
November 15th 2021.